Smith, C. J.
(dissenting').
Judge Sykes and myself are of the opinion that the contemplated gift here in question was not consummated by the delivery of the subject thereof. The only additions to the statement of facts contained in the opinion in chief and comment thereon which we deem necessary are:
(1) McFarlane was not the custodian of the notes. They were deposited with the bant of which McFarlane was the president as collateral security for a debt due by the deceased to the bank. It does not appear what Mc-Farlane’s authority as president of the bank was, and, in the absence of a charter provision or by-law to the contrary, the cashier and not the president is the executive officer of the bank.
(2) McFarlane did not approve of the deceased’s intention to give the notes to his son Ellie, and each time the matter was mentioned to him by the deceased, except the last, he attempted to dissuade the deceased from so doing. This fact should be taken into consideration in determining whether or not McFarlane intended to deliver the notes when he showed them to Ellie.
(3) The conversation of the deceased with John Mize in which he stated that he had left his personal property with McFarlane for Ellie occurred some days before the conversation between the deceased and McFarlane set out in the opinion in chief.
*293(4) We have been unable to find in the record any testimony “tending to show that, after the deceased had instructed McFarlane to deliver the notes to Elbe Harmon, he, the deceased, believed the notes had been delivered, and that he had surrendered the ownership of them to his son. ’ ’